Citation Nr: 0610517	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO granted service connection for PTSD and 
assigned a 50 percent disability rating. The veteran 
perfected an of the assigned rating.

In August 2004, the veteran testified during a hearing before 
the undersigned in Washington D.C.  A transcript of this 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002 
& Supp. 2005).  VA has published regulations implementing 
many of the  provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29,  2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a),  3.159, and 3.326(a) (2005)).  See VAOPGCPREC 7-
2003 (Nov. 19,  2003), as to retroactivity of the VCAA 
regulations.

Under the new law and regulations, first, VA has a duty to  
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to  
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183, 187  (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159(c).

First, there appear to be some pertinent medical records that 
are not yet associated with the claims file.  During his 
August 2004 Board hearing, the veteran indicated that he had 
undergone additional VA medical treatment for his service-
connected PTSD at the VA medical facility in Cambridge.  He 
reported being treated by a VA psychiatrist and psychologist 
once a month.  See Dunn v. West, 11 Vet. App.  462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the record 
suggests that additional VA medical evidence might be 
available that is not before the Board at this time.

Second, during the veteran's August 2004 hearing, he 
testified that a psychologist advised him to stop working due 
to his PTSD disability.  In a September 2004 signed 
statement, the veteran's treating VA clinical psychologist 
diagnosed the veteran's PTSD symptoms as severe and indicated 
that he should not be in the work force.  It was noted that 
the veteran currently worked in a position that allowed him 
to work alone.  As VA last examined the veteran in July 2003, 
in the interest of due process and fairness, the Board 
believes that the veteran should be afforded a new VA 
examination to assess the current severity of his service-
connected PTSD.

Thus, due process, as mandated by the recent decisions of the  
Federal Circuit demands that this case be REMANDED to the RO 
for the  following action:


1.  The veteran should be requested 
to provide the names and addresses 
of all VA and non-VA medical 
providers who have treated him for 
his service-connected PTSD since 
August 2003.  The RO should then 
request all pertinent medical 
records from these  medical 
providers, if not already of  
record.  In any event, the RO 
should specifically obtain all 
medical records associated with the 
veteran's treatment for PTSD at the 
VA medical facility in Cambridge, 
Maryland, for the period from 
August 2003 to the present.

2.  Then, the RO should schedule 
the  veteran for a VA psychiatric  
examination to determine the 
current  severity of his service-
connected  post-traumatic stress 
disorder.  All indicated tests and 
studies should be completed and all 
clinical studies should be reported 
in detail. 

a) The examiner should 
indicate, with respect to 
each of the psychiatric 
symptoms identified, whether 
such symptom is a symptom of 
the veteran's service-
connected PTSD.

b) The examiner should also 
provide an opinion concerning 
the degree of social and 
industrial impairment 
resulting from the veteran's 
service-connected PTSD, 
including whether the 
disorder interferes with his 
ability to work and/or 
renders him unemployable. 

c) To the extent possible, 
the manifestations of the 
service-connected PTSD should 
be distinguished from those 
of any other mental disorder 
found to be present.

d) The examiner is 
specifically requested to 
include in the diagnostic 
formulation  an Axis V 
diagnosis (Global Assessment  
of Functioning Scale) 
consistent with  the American 
Psychiatric Association's  
Diagnostic and Statistical 
Manual for  Mental Disorders 
(4th. ed. revised,  1994) and 
an explanation of what the  
assigned score represents.  

A rationale for all opinions 
expressed should be provided.  In 
rendering an opinion, the examiner 
is particularly requested to 
address the opinions expressed in 
the September 2004 letter from the 
veteran's treating VA clinical 
psychologist (to the effect that 
the veteran has severe PTSD).  The 
claims folder should be made 
available to the examiner for 
review prior to the examination and 
the examination report should 
indicate whether the examiner 
reviewed the veteran's medical 
records.

3.  Thereafter, the RO should 
readjudicate  the veteran's claim 
for an initial rating in excess of 
50 percent for  PTSD.  If the 
benefits sought on  appeal remain 
denied, the veteran and  his 
representative should be provided 
with a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the March 
2004 statement of the case.  An 
appropriate period of time should 
be allowed for  response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate  
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of  
Veterans' Appeals or by the United States Court of Appeals  
for Veterans Claims for additional development or other  
appropriate action must be handled in an expeditious manner.   
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §  
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38  
U.S.C. §§ 5109B, 7112). 



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






